Title: To Thomas Jefferson from Robert Quarles, 19 May 1793
From: Quarles, Robert
To: Jefferson, Thomas



Sir
Virginia, Columbia May 19th. 1793

Altho’ I have Not the honor of a Personal Acquaintance with you, Yet from the recommendation of those who have, I have taken the liberty to trouble you with the Negotiation of a small matter of business.
Some time in the Course of the last year, I left in the hands of a Mr. Dunscomb in Richmond, an Account of the Claims I have against the  Public as a Lieutenant in the late Continental Army. He tells me he carried them to the Proper Office for their Adjustment in Philadelphia, with a Certificate accompanying them from a Magistrate before whom I had made Oath to their propriety; and that a Variety of difficulties was Started so as to prevent their liquidation, therefore he left the papers in the Office to be farther Operated on. Now Sir I wish you would so far interest yourself as to Apply to the Office, and do me the favor of letting me know the result thereof, in doing which you will confer an Obligation on Sir your very Obt. & Hble. Servt

Robert Quarles

